UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2015 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-193328 Q BIOMED INC. (Exact name of registrant as specified in its charter) Nevada 46-4013793 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Ave. 14th Floor New York, NY10022 (Address of principal executive offices) (212) 588-0022 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesxNoo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 8,375,000 shares (Class) (Outstanding as at October 15, 2015) Explanatory Note We are filing this Amendment No.1 (the “Amendment”) on Form 10-Q/A to amend our Quarterly Report on Form 10-Q for the three months ended August 31, 2015 (the “Original Filing”) that was filed with the Securities and Exchange Commission on October 20, 2015, solely for the purpose of furnishing Exhibits 31 and 32 that were excluded from the Original Filing. Except as described above, this Amendment No.1 does not amend any other information set forth in the Original Filing, and the Company has not updated disclosures included therein to reflect any events that occurred subsequent to October 20, 2015. Item 6. Exhibits and Reports on Form 8-K Exhibit Number Name and/or Identification of Exhibit 3 Articles of Incorporation & By-Laws (a) Articles of Incorporation (1) (b) By-Laws (1) 31 Rule 13a-14(a)/15d-14(a) Certifications 32 Certification under Section 906 of the Sarbanes-Oxley Act (18 U.S.C. Section 1350) Interactive Data File (INS) XBRL Instance Document(2) (SCH) XBRL Taxonomy Extension Schema Document(2) (CAL) XBRL Taxonomy Extension Calculation Linkbase Document(2) (DEF) XBRL Taxonomy Extension Definition Linkbase Document(2) (LAB) XBRL Taxonomy Extension Label Linkbase Document(2) (PRE) XBRL Taxonomy Extension Presentation Linkbase Document(2) Incorporated by reference to the Registration Statement on Form S-1/A, previously filed with the SEC on January 13, 2014. Incorporated by reference to the Original Filing. 8-K Filed Date Item Number August 8, 2015 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers: Compensatory Arrangements of Certain Officers Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Item 9.01 Financial Statements and Exhibits SIGNATURES Pursuant to the requirements of the Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Q BIOMED INC. (Registrant) Signature Title Date /s/Denis Corin Chief Executive Officer and President October 23, 2015 Denis Corin /s/ Denis Corin Principal Accounting Officer October 23, 2015 Denis Corin Principal Financial Officer
